Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the
           day of                            , 2012 (the “Effective Date”),
between Carbon Natural Gas Company, a Delaware corporation (the “Company”), and
                          (the “Employee”).

 

1.                                       Award.  Pursuant to the Carbon Natural
Gas Company 2011 Stock Incentive Plan, as amended (the “Plan”) and effective as
of the Effective Date,                        shares of the Company’s common
stock, par value $0.01 per share (the “Restricted Stock Shares”), are being
issued in the Employee’s name subject to certain restrictions thereon.  The
Restricted Stock Shares are being issued in consideration of services that the
Employee has performed for the Company in 2011 and services to be provided to
the Company in the future.  The Restricted Stock Shares are being issued subject
to acceptance of this Agreement by the Employee and satisfaction of the
conditions of this Agreement.  This award of Restricted Stock Shares is subject
to all of the terms and provisions of the Plan, including future amendments
thereto, if any.  For paper copies of the Plan please contact Carbon Natural Gas
Company, 1700 Broadway, Suite 1170, Denver, CO 80290, or call 720-407-7043.  In
the event of any conflict between the terms of this Agreement and the Plan, the
Plan shall control.

 

2.                                       Restricted Stock.  The Employee hereby
accepts the Restricted Stock Shares and agrees as follows:

 

(a)                                  Forfeiture Restrictions.  The Restricted
Stock Shares may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of the Employee’s employment with the Company for any reason other
than death, Disability, or Involuntary Termination (as such terms are
hereinafter defined), the Employee shall, for no consideration, forfeit to the
Company all Restricted Stock Shares to the extent then subject to the Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Stock Shares to the Company upon termination of
employment are herein referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Stock Shares.  For purposes of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(i)                                     “Change in Control” means the occurrence
of:

 

(A)                              the acquisition within any 12-month period by
any “Person” (as the term person is used for purposes of Section 13(d) or 14(d)
of the Exchange Act), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of the total voting power of the then
outstanding stock of the Company entitled to vote generally in the election of
directors, but excluding the following transactions (the “Excluded
Acquisitions”):

 

(1)                                  any acquisition directly from the Company
(other than an acquisition by virtue of the exercise of a conversion privilege
of a security that was not acquired directly from the Company),

 

(2)                                  any acquisition by the Company, and

 

(3)                                  any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company;

 

(B)                                a change in the composition of the Board such
that at any time during a period of 12 months or less, individuals who at the
beginning of such period constitute the Board (and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) cease for any reason to
constitute a majority thereof;

 

1

--------------------------------------------------------------------------------


 

(C)                                an acquisition (other than an Excluded
Acquisition) by any Person of fifty percent (50%) or more of the voting power or
value of the Company’s stock;

 

(D)                               the consummation of a merger, consolidation,
reorganization or similar corporate transaction, whether or not the Company is
the surviving company in such transaction, other than a merger, consolidation,
or reorganization that would result in the Persons who are Beneficial Owners of
the Company’s stock outstanding immediately prior thereto continuing to
Beneficially Own, directly or indirectly, in substantially the same proportions,
at least fifty percent (50%) of the combined voting power or value of the
Company’s stock (or the stock of the surviving entity) outstanding immediately
after such merger, consolidation or reorganization; or

 

(E)                                 the sale or other disposition during any 12
month period of all or substantially all of the assets of the Company, provided
that such sale is of assets having a total gross fair market value equal to or
greater than forty percent (40%) of the total gross fair market value of the
assets of the Company immediately prior to such sale or disposition.

 

The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code and the guidance issued thereunder and
shall be interpreted and applied by the Committee in a manner consistent
therewith.

 

(ii)                                  “Disability” means disability as
determined by the Committee in accordance with Section 22(e)(3) of the Code.

 

(iii)                               “Fair Market Value” has the meaning provided
in the Plan.

 

(iv)                              “Involuntary Termination” means any
termination of the Employee’s employment with the Company (including, if the
Employee is party to a written employment agreement with the Company, a good
reason termination in accordance with the terms and conditions of such written
employment agreement) which does not result from a resignation by the Employee;
provided, however, that the term “Involuntary Termination” shall not include a
termination as a result of death, Disability, or a termination of the Employee’s
employment by the Company (or its subsidiaries) by reason of the Employee’s
unsatisfactory performance of his duties, to be determined by the Company in its
sole discretion, or final conviction of (A) a misdemeanor involving money or
property of the Company or which detrimentally affects the Company or its
business or (B) a felony.

 

(v)                                 “Section 16 Person” shall mean an officer,
director or affiliate of the Company or a former officer, director or affiliate
of the Company who is subject to section 16 of the Securities Exchange Act of
1934, as amended.

 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Stock Shares in
accordance with the following schedule provided that the Employee has been
continuously employed by the Company from the date of this Agreement through the
lapse date:

 

Lapse Date

 

Percentage of Total Number of
Restricted Stock Shares as to
Which Forfeiture Restrictions Lapse

 

 

 

First Anniversary of the Award

 

One-third of the Restricted Stock Shares

 

 

 

Second Anniversary of the Award

 

One-third of the Restricted Stock Shares

 

 

 

Third Anniversary of the Award

 

One-third of the Restricted Stock Shares

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock Shares then subject to the Forfeiture Restrictions on
the first to occur of (i) the date of a Change in Control provided that the
Employee has been continuously employed by the Company from the date of this
Agreement to the date of such Change in Control or (ii) the date the Employee’s
employment with the Company is terminated by reason of death, Disability, or
Involuntary Termination.

 

(c)                                  Certificates.  A certificate evidencing the
Restricted Stock Shares shall be issued by the Company in the Employee’s name,
pursuant to which Employee shall have all of the rights of a stockholder of the
Company with respect to the Restricted Stock Shares, including, without
limitation, voting rights and, subject to section 2(d), the right to receive
dividends; provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions.  The Employee may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Stock Shares until the Forfeiture Restrictions have expired; a breach
of the terms of this Agreement shall cause a forfeiture of the Restricted Stock
Shares. The Company, in its discretion, may elect to complete the delivery of
the Restricted Stock Shares by means of an electronic, book-entry statement,
instead of issuing physical share certificates.

 

Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock Shares
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this Agreement. Upon the lapse of the Forfeiture Restrictions, the Company
shall cause a new certificate or certificates to be issued without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which the Employee is a party) in the name of the Employee in
exchange for the certificate evidencing the Restricted Stock Shares, or, as may
be the case, it shall issue appropriate instructions to the transfer agent if
the electronic, book-entry method is utilized. In any event, the Company, in its
discretion, may elect to deliver the shares in certificate form or
electronically to a brokerage account established for the Employee’s benefit at
a brokerage financial institution selected by the Company. At the Company’s
request, the Employee shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Stock Shares and the Employee agrees to
complete and sign any other documents and take additional action that the
Company may request to enable it to deliver the Restricted Stock Shares on the
Employee’s behalf.

 

(d)                                 Treatment of Dividends. Any dividends
declared or paid on the Restricted Stock Shares shall be (i) deferred until the
lapsing of the Forfeiture Restrictions applicable to such Shares and (b) held by
the Company for the account of the Employee until such time. The Committee shall
determine whether such dividends are to be reinvested in shares (which shall be
held as additional Restricted Stock Shares) or held in cash. If deferred
dividends are to be held in cash, there may be credited at the end of each year
(or portion thereof) interest on the amount of the account at a rate per annum
as the Committee, in its discretion, may determine. Payment of deferred
dividends in respect of the Restricted Stock Shares (whether held in cash or as
additional Restricted Stock Shares), together with interest accrued thereon, if
any, shall be made upon the lapsing of the Forfeiture Restrictions applicable to
the Restricted Stock Shares in respect of which the deferred dividends were
paid, and any dividends deferred (together with any interest accrued thereon) in
respect of any of the Restricted Stock Shares shall be forfeited upon the
forfeiture of such shares.

 

(e)                                  Corporate Acts.  The existence of the
Restricted Stock Shares shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Stock Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Stock Shares for all purposes
of this Agreement and the certificates representing such stock, securities or
other property shall be legended to show such restrictions.

 

3.                                       Withholding of Tax.  To the extent that
the receipt of the Restricted Stock Shares or the lapse of any Forfeiture
Restrictions results in compensation income or wages to the Employee for federal
or state income tax purposes, the Employee shall deliver to the Company at the
time of such receipt or lapse, as the case may be, such

 

3

--------------------------------------------------------------------------------


 

amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations. The Employee may elect with respect to this
Agreement to surrender or authorize the Company to withhold shares of stock of
the Company (valued at their Fair Market Value on the date of surrender or
withholding of such shares) to satisfy any tax required to be withheld by reason
of compensation income or wages resulting under this Agreement. An election
pursuant to the preceding sentence shall be referred to herein as a “Stock
Withholding Election” and the Company retains the right to impose conditions on
the Employee’s rights regarding any Stock Withholding Election. All Stock
Withholding Elections shall be made by written notice to the Company at its
principal executive office addressed to the attention of the Secretary. If the
Employee is not a Section 16 Person, the Employee may revoke such election by
delivering to the Secretary written notice of such revocation prior to the date
such election is implemented through actual surrender or withholding of shares
of stock of the Company (the “Withholding Date”). If the Employee is a Section
16 Person, the Stock Withholding Election must:

 

(a)                                  be irrevocable and made six months prior to
the Withholding Date, or

 

(b)                                 (i) be approved by the Committee, either
before or after such election is made, (ii) be made, and the Withholding Date
occur, during a period beginning on the third business day following the date of
release by the Company for publication of quarterly and annual summary
statements of sales and earnings and ending on the twelfth business day
following such date, and (iii) be made more than six months after the effective
date of this Agreement.

 

If the Employee fails to pay the required amount to the Company or fails to make
a Stock Withholding Election, the Company is authorized to withhold from any
cash remuneration (or, if the Employee is not a Section 16 Person, stock
remuneration, including withholding any Restricted Stock Shares distributable to
the Employee under this Agreement) then or thereafter payable to the Employee
any tax required to be withheld by reason of compensation income or wages
resulting under this Agreement or the disposition of Restricted Stock Shares
acquired under this Agreement.

 

4.                                       Tax Consequences.  The Employee has
reviewed with the Employee’s own tax advisors the federal, state, local and
foreign tax consequences of the grant of Restricted Stock Shares and the
transactions contemplated by this Restricted Stock Agreement.  The Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  The Employee understands that the Employee
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Stock
Agreement.  The Employee understands that Section 83 of the Code, taxes as
ordinary income the difference between the purchase price for any restricted
property (such as the Restricted Stock Shares granted hereunder) and the fair
market value of the Restricted Stock Shares as of the date the Forfeiture
Restrictions applicable to the Restricted Stock Shares lapse.  The Employee
understands that the Employee may elect to be taxed at the time the Restricted
Stock Shares are granted rather than when and as the Forfeiture Restrictions
lapse by filing an election under Code Section 83(b) with the Internal Revenue
Service within 30 days from the date of grant of the Restricted Stock Shares. 
The Employee acknowledges that it is the Employee’s sole responsibility, and not
the Company’s, to file a timely election under Code Section 83(b), even if the
Employee requests the Company or its representatives to make this filing on his
or her behalf.

 

5.                                       Status of Stock.  The Employee agrees
that the Restricted Stock Shares issued under this Agreement will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. The Employee also agrees that
certificates, if any, representing the Restricted Stock Shares shall bear the
following restrictive legends in order to reflect the Forfeiture Restrictions
and to assure compliance with applicable securities laws,

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR
MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL AND
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF

 

4

--------------------------------------------------------------------------------


 

STOCKHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND
TRANSFER RESTRICTION PROVISIONS AS CONTAINED IN A RESTRICTED STOCK AGREEMENT BY
AND BETWEEN THE COMPANY AND [                  ] DATED [                  ].

 

The Employee further agrees that (i) the Company may refuse to register the
transfer of the Restricted Stock Shares on the stock transfer records of the
Company if such proposed transfer would constitute a violation of the Forfeiture
Restrictions or, in the opinion of counsel satisfactory to the Company, of any
applicable securities law, and (ii) the Company may give related instructions to
its transfer agent, if any, to stop registration of the transfer of the
Restricted Stock Shares.

 

6.                                       Employment Relationship.  For purposes
of this Agreement, the Employee shall be considered to be in the employment of
the Company as long as the Employee remains an employee of either the Company or
a Subsidiary (as such term is defined in the Plan). Without limiting the scope
of the preceding sentence, it is expressly provided that the Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Subsidiary” status under the Plan of the entity or other
organization that employs the Employee. Nothing in this Agreement, the Plan or
the award of any Restricted Stock Shares thereunder, shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason (or no reason at all), with or without cause. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee, and its
determination shall be final.

 

7.                                       Notices.  Any notices or other
communications provided for in this Agreement shall be sufficient if in writing.
In the case of the Employee, such notices or communications shall be effectively
delivered if hand delivered to the Employee at his principal place of employment
or if sent by registered or certified mail to the Employee at the last address
the Employee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.

 

8.                                       Parachute Payment.  In the event that
the receipt of the Restricted Stock Shares or the lapse of any Forfeiture
Restrictions would constitute a parachute payment (within the meaning of section
280G of the Code) at a time when the Employee’s severance agreement, if any,
with the Company that is in effect as of the date hereof (or any successor
agreement) is in effect, then the amount of such parachute payment shall be
treated as a payment to the Employee for purposes of determining the amount of
any gross-up payment to be made to the Employee under the terms of any such
severance agreement (or any successor agreement) with respect to the excise tax
imposed by Section 4999 of the Code.

 

9.                                       Entire Agreement; Amendment.  This
Agreement replaces and merges all previous agreements and discussions relating
to the same or similar subject matters between the Employee and the Company and
constitutes the entire agreement between the Employee and the Company with
respect to the subject matter of this Agreement. This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company authorized to
execute such document. Except as provided below, any modification of this
Agreement shall be effective only if it is in writing and signed by both the
Employee and an authorized officer of the Company.

 

10.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Employee.

 

11.                                 Controlling Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

 

CARBON NATURAL GAS COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Patrick R. McDonald,

 

 

Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS#:

 

6

--------------------------------------------------------------------------------